Title: Nathaniel Evans: Verses Addressed to Benjamin Franklin, 1763
From: Evans, Nathaniel
To: Franklin, Benjamin


Precisely when Evans composed these verses cannot be established, but there seems to be no reason to disregard the statement in the subheading of the London Chronicle printing in 1765 that he wrote them in 1763. Franklin is known to have played his armonica for at least one visitor to his Philadelphia home even before the end of 1762; friends’ reports of his new instrument undoubtedly spread rapidly through the little city and many acquaintances must have found opportunity to hear it during the months before he set off on his travels to Virginia and New England or after his return in early November. That the Chronicle printed the verses in the late summer of 1765 while Evans was in London for ordination suggests strongly that he had brought them with him and either actively sought their publication or acquiesced when someone else, possibly William Strahan, asked him to make them available for the Chronicle.
When William Smith included them in the 1772 volume of Evans’ poems, five years after the young man’s death, the verses had undergone considerable change. Instead of the 48 lines in the 1765 printing, there were now only 30, and several of them differed in varying degrees from their earlier form. In his preface to the book Smith stated with regard to the poems: “Many of them are fragments, and unfinished; and but few of them were revised by himself, with a view of their being published. Some corrections have, therefore, been made, where there appeared anything materially faulty in respect to Grammar, the exactness of the rhymes, &c. But in these the Publisher has been sparing, and has taken care that the Author’s sense should in no case be deviated from.”
In the light of this statement it is impossible to determine which of the changes in this piece Evans himself made and which Smith or his collaborator Elizabeth Graeme decided upon before sending the book to the printer. The 1765 version is reprinted here and the 1772 changes are all indicated in the notes.
 
To Benjamin Franklin, ESQ; LL.D. F.R.S.
Occasioned by hearing him play on the Armonica. Written in Philadelphia, 1763.
  
Long had we, lost in grateful wonder, view’d
Each gen’rous act thy patriot soul pursu’d;
Our little State resounds thy just applause,
And pleas’d from thee new fame and honour draws.
Envy is now, by merit overthrown,
Oblig’d in thee superior worth to own.
The Muse to sacred virtue ever bound,
Beams the bright ray her glorious sons around;
And sure in thee those virtues are combin’d,
That form the true pre-eminence of mind.
How were we fixt with rapture and surprize,
When first you told the wonders of the skies!
By simple laws deducing truths sublime,
Before, deep-bosom’d in the womb of time.
With admiration struck, we did survey
The lambent lightnings innocently play,

And the red thunder from th’ ethereal round
Burst the black clouds and harmless smite the ground,
As down thy Rod was seen the dreaded fire,
In a swift flame to vanish and expire:
Blest use of art! apply’d to serve mankind,
The noble province of the sapient mind!
This, this be wisdom’s, this the sage’s claim,
To trace the godhead thro’ this wondrous frame;
For this the soul’s grand faculties were giv’n,
To search the chain connecting man with heav’n.
But not alone those weightier thoughts controul
Thy comprehensive far-pervading soul;
The softer studies thy regard command,
And rise with fair refinement from thy hand.
Aided by thee, Urania’s heavenly art
With finer raptures charms th’ extatic heart;
Th’ Armonica shall join the sacred choir,
Fresh transports kindle, and new joys inspire.
Hark! the soft warblings, rolling smooth and clear,
Strike with celestial ravishment the ear,
Conveying inward, as they sweetly roll,
A tide of melting music to the soul.
And sure if aught of mortal-moving strain,
Can touch with joy the high angelic train,

’Tis such a pure transcendent sound divine
As breathes this heart-enchanting frame of thine.
Shall not the Muse her slender tribute pay?
Her’s is no venal, but the grateful lay;
Apollo bids it, where such virtues shine,
And pours a graceful sweetness thro’ each line;
Her country too, responsive to the sound,
Swells the full note, and tells it all around.

